 638DECISIONS OF NATIONAL LABOR' RELATIONS BOARDof the trucks used in delivering the Employer's products as well as achange in the manner of paying Miller and Giles.We find, therefore, that the following unit is appropriate for thepurposesof collective bargaining within the meaning of Section 9 (b)of the Act :All truckdrivers at the Employer's Ottumwa, Iowa, establishment,excluding all other employees, office clerical employees, and super-visors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS MuiwociK and RoDGERStook no part in the considerationof the above Decision and Direction of Election.United States Gypsum CompanyandInternational Union of Op-erating Engineers,AFL-CIO,Petitioner.Case No. 16-RC-1816.August 16,1956DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis A. Ward,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4:The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Sweetwater, Texas, plant andquarry.At the hearing, it offered to stipulate that the unit in whichthe Board directed an election in an earlier case is appropriate forthe purposes of this proceeding.'The Employer, however, contendsthat certain employee categories previously included in the unit shouldnow be excluded as supervisors or as technical employees.The fol-iUnited StatesGypsum Company,78 NLRB 849.The unit was described in that caseas "all production and maintenance employees at the Employer's Sweetwater,Texas, plant,and quarry,including inspectors,but excluding clerical and professional employees, thechief chemist,testers, head mechanics,head loaders, guards, and all supervisors as definedin the Act."The petitioner in that case, United Cement, Lime and Gypsum Workers,Local Union No 82, AFL, was certified on September 2, 1948, as the result of an electionconducted in that proceeding.However, since 1949 the Employer has not engaged incollective bargaining with any representative of the employees.116 NLRB No. 85. UNITED STATES GYPSUM COMPANY639lowing arethe disputed categories: Top powdermen;classA draglineand classA shovel operators; specialty machine operator; perf-A-tapeoperators;board plant machine men; class A trackman; calciners andcalciner helpers; head inspectors; head mechanics; head loaders; carcheckers and plotters; and color matcher and paint finishers.Top powdermen:There are 2 top powdermen, each of whom is incharge of a crew of 4 employees working in the rock quarry and ispaid from 10 to 17 cents per hour more than the members of his crew.They lay out the area to be drilled by their crews, oversee the drilling,determine the amount of charge to be used, and in general direct theentire blasting operation.They have authority to recommend thepromotion, demotion, or transfer of crew members and although suchrecommendations are subject to independent investigation by thequarry superintendent, the recommendations are normally followed.We find that the top powdermen are supervisors and exclude them fromthe unit .2Class A dragline and class A shovel operators:One of thefour classA dragline operators works in the Employer's gypsite quarry loadinggypsite into gondola cars.He is regularly in charge of one employee,a locomotive engineer.However, twice a year, for periods of 2 to 4weeks, he is also in charge of a group of employees employed to movetrack and clear away mesquite trees.The other three class A draglineoperators work in the rock quarry stripping off overburden.Eachis assisted by one helper.All the class A dragline operators receive23 cents more per hour than the employees in their crews and havethe power to recommend promotion and transfer of crew members.The record shows that this authority has been effectively exercised.The day- and night-shift class A shovel operators, one on each shift,work under quarry department supervision. Their crews consist of alocomotive operator and 1 shovel operator's helper, who divides histime equally between the 2 shifts.They are paid 23 centsmore perhour than the helper or the locomotive operator and have authorityto recommend promotions and demotions.Although these recom-mendationsare subject to independent investigation, the Employer'squarry superintendent could recall no instance when they had notbeen followed and the record shows that at least in two instancesemployees were promoted as the result of such recommendations.Uponthe foregoing facts, we find that the class A dragline operators andthe class A shovel operators are supervisors within the meaning ofthe Act.'Accordingly, we exclude them from the unit.Specialty machine operator:The specialty machine operator worksin the warehouse section of the Employer's board department.For2 CoastalPlywood & TimberCompany,102NLRB 300,302;United States GypsumCompany,114 NLRB 1285..aCoastal Plywood&Timber Company,supra. ,640DECISIONS OF NATIONAL LABOR RELATIONS BOARDis underthe personal` supervision of the warehouse foreman.' During the otherof, that operation:He directs a crew of 6 employees and is paid 20,cents an hour more than other crew members.Moreover,Ispoiisible for the crew's discipline and handles the crew's ordinaryHe switches employees around to different jobs within.the specialty operation and is empowered to recommend effectivelytransfer of his crew members. In view of the fact that he responsiblydirects the employees under him, adjusts grievances, assigns jobs,, ahd'may recommend transfers of crew members, we find that the 'spe-cialtymachine operator is a supervisor within the meaning of theAct, and exclude him from the unit.'Pert -A -tape. operators :There are 2 perf-A-tape operators, whowork in the perf-A-tape building under paint department supervi-sion, each having charge of a crew of 3 other employees.There isa 13-cent-an-hour pay differential between their wages and their high-est paid subordinate, and they are responsible to shift foremen forthe performance of their crews.The shift foremen spend only 20percent of their time in the perf-A-tape building and at all other-times-no supervisor other than the perf-A-tapeoperators is presentto direct the work of the perf-A-tape crews.Perf-A-tapeoperatorshave authority to recommend promotions, to adjust grievances, andare responsible for the performance of their crews.The record in-dicates that the power to recommend has been effectivelyexercised.In view of these facts, we find that the perf-A-tape operators aresupervisorsand, therefore, exclude them from the unit.'Board plant machinemen:Board plant machinemen head crewsof from 4 to 6 employees, usually consisting of a paperhanger, asupplyIvan, a mixer man, and anedgerman.The machinemen donot themselves operate machines but rather coordinate the activities,of their crew members and are responsible to board department shiftforemen for the proper functioning of their crews.They have au-thority to settle minor grievances but refer the more serious com-plaints,with their recommendations, to the shift foremen.The,record shows instances of employeesbeing promoted, demoted,trans-ferred, or disciplined as theresult ofboard plantmachinemen's rec-ommendations.Accordingly, we find that the board plant machine-men are supervisors within the meaning of the Act, andwe excludethem from the unit.eClass A trackmen:Although there are 3 men classifiedas classA trackmen, the Employer asserts that only 1, MararinoGutierrez,*United States Gypsum Company,supra.United States Gypsum Company,114 NLRB 185United States Gypsum Company,114 NLRB 1285;114 NLRB 185; 112 NLRB 1217;cfUnited States Gypsum Company,105 NLRB 931 at 936; 937, 938. UNITED' STATES GYPSUM COMPANY641possesses supervisory authority.Gutierrez works under quarry 'de--p'artinent supervision and directs the track cre*,' which includes the2 other class A, tracknien, and l class B trackman.This crew main-tains the Employer's 8 miles of track.When drillers are assigned,to aid the track crew,ithey also work under Gutierrez.He has author-ity to recommend changes .in the status of his crew members and his"recommendations ,have resulted in the discharge of at least 3 employ-ees in the past 3 years. In'view of his authority, to recommend ef-fectively changes in-the status of his crew members, we find that'Mararino Gutierrez,is_.a supervisor within the meaning of the Act,and we exclude him from the' unit?Calciners and calciner helpers:The calciners and, their helperswork in the main mill under mill department supervision. There are.3 calciners, 1 on each shift, each of whom directs a group of employeesconsisting of a calciner helper, a raw grinder, a crusher, a crane andmill operator, an elevator operator, a crusher's helper, relief,laborers; and cleanup 'men.The employees on the calcining crews.acknowledge the calciners as their superiors and the calciners under-stand that they, are in charge. ,On the second and third shifts there is,no other supervisor present.Calciners spend approximately 30 per-cent of their time'actively overseeing the calcining operation.Theyreceive 151/2 cents more per hour than any of their subordinates, makeeffective recommendations for changes -in their crew members' status,,and adjust ordinary grievances. In these circumstances, we find thatthe calciners are supervisors within the meaning of the Act, and weexclude them from the unit.'The 3 calciner helpers act as calciners regularly 1 day per week andduring` calciners' absences.The Employer estimates that they func-tion as calciners 25 to 30 percent of the time.While acting as calciners,they are paid calciners' wages and assume all the duties and responsi-bilities of calciners.As the calciner helpers regularly substitute forcalciners and at such times' exercise supervisory authority, we find that-the calcines helpers are -supervisors within the meaning of the Act.9-Accordingly, we exclude them from the unit.Head inspectors :There are 4 head inspectors, 1 on each of 2 shiftsin the Employer's 2 board plants.Their crews range from 5 to 11men.. They direct the crews in taking board off conveyors and overseethe bundling, sawing, and stacking of the boards.They effectivelyrecommend the promotion or demotion of the employees under themand are responsible for their crews' discipline.Unlike their sub-ordinates, the head inspectors have no regular physical duties.As° United States Gypsum Company,sUnited States Gypsum Company,114 NLRB 523.°United States Gypsum Company,114 NLRB 523.405448--57-vol. 116-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe head inspectors effectively recommend the promotion or demotionof employees under them, we find that they are supervisors within themeaning of the Act, and exclude them from the unit.'°Head mechanics:There are 2 head mechanics in the quarry depart-ment and 7 in the engineering and maintenance department.Eachhead mechanic in the quarry department directs a crew of 3 other em-ployees and is paid 121/2 cents more per hour than any member of hiscrew.Both are responsible for the training of their crews, can recom-mend changes in the status of crew members, and spend approximatelyhalf their time in overseeing their crews' work.They are regardedas supervisors by the employees working under them.They do notreport to quarry department shift foremen, but rather directly to thequarry superintendent.Upon the entire record, we find that the headmechanics in the quarry department are supervisors within the mean-ing of the Act.11The head mechanics in the engineering and maintenance depart-ment direct crews of from 1 to 8 employees, who perform maintenanceand installation work in the various plant departments.Employeeshave been discharged, laid off, or disciplined as a result of head me-chanics' recommendations.They are always consulted on raises to begiven mechanical crew members.They have reprimanded employeesand are responsible for the discipline of their crews.These employeeswere excluded by the Board in the earlier case involving this plant 12and their duties have not changed materially since that time.Onthese facts, we find that head mechanics in the engineering and main-tenance department are supervisors within the meaning of the Act,and exclude them from the unit.Head loaders :There are head loaders in the packing, paint, andboard departments.The two head loaders in the packing depart-ment, in contrast to their crew members, do not perform any manualloading or unloading duties.One of these head loaders is in chargeof a crew of 10 employees.He is responsible for the mixing of rawmaterials and gypsum, sacking it into plastic bags or having it manu-factured into Red Top cement plaster or Eldorado cement, and load-ing these materials into boxcars.He is paid.17 cents more per hourthan any hourly paid member of his crew and usually earns morethan the pieceworkers working under him.He has authority tohandle grievances, but refers the more serious ones to the packingsuperintendent.He may reprimand crew members directly or recom-mend disciplinary action to the packing superintendent.His recom-mendations are subject to investigation by the packing superintend-10United States Gypsum Company,114 NLRB 185; 112 NLRB 1217 at 1220, 1221, 122211United States Gypsum Company,114 NLRB 1285.12United States Gypsum Company,78 NLRB 849 at 850. UNITED STATES GYPSUM COMPANY643ent, but the record indicates that they have resulted in the dischargeof at least one employee and the rehiring of another.The other head loader in the packing department directs a crew ofabout eight employees.Half of his crew unload materials that areused in making oriental stucco, the other half load plaster on box-cars.He receives 13 cents more per hour than any member of hiscrew and is empowered to handle grievances in the same manner asthe other head loader.Packing department head loaders make rec-ommendations concerning the retention of employees after their proba-tionary period and jointly recommended the rehiring of one employee.One of the head loaders substitutes for the packing superintendentwhen the latter is on vacation.The head loader in the paint department directs a six-man crew in,the loading of paint on boxcars and trucks.He is paid 17 cents moreper hour than any member of his crew and has authority to adjust,grievances.He substitutes for the loading foreman when the latteris sick or on vacation and does not perform any of the actual loading.Although he has the authority effectively to recommend demotion andpromotion, there is no evidence that he has exercised it.However,he can, and does, transfer the employees under him to different crewjobs without consulting any higher authority.He likewise exercisesindependent judgment in making loading plans,There are two head loaders in the board department.The head-loader on the first shift is inscharge of 18 men.He reports to worka half hour earlier than the other members of his crew to check on theboxcars to be'loaded, and thereafter assigns the crew to particularloads and checks on the loading operations throughout the day.Heis paid 10 cents more per hour than any member of his crew, and isnot required to do any of the physical loading.The second-shifthead loader directs a crew of 14 employees and, during the secondhalf of his shift, is the only individual present with any authorityover the loading operations.Both the warehouse department headloaders are responsible for the discipline of their crews.They haveauthority to adjust grievances and to effectively recommend changesin the status of their crew members.Both they and the men workingunder them recognize the fact that the head loaders are in charge ofthe warehouse loading operations.In view of the fact that the head loaders can adjust grievances,assign jobs to crew members, recommend changes in the status of theircrew members, and responsibly direct the work of the men under.them, we find that they are supervisors within the meaning of theAct.Accordingly, we exclude them from the unit.13Car checkers and plotters:The two individuals in this classifica-tion diagram the arrangement of railway cars to be loaded and serveu United States Gypsum Company,114 NLRB 1285. 644DECISIONS OF NATIONAL LABOR RELATIONS BOAR1as relief head loaders.One car checker regularly performs the duties,of a board department head loader 1 full day each week and for aperiod of 21/2 hours on other days. In addition, he acts as head loader:during head loaders' absences due to sickness or vacation.While act-ing-in this capacity, he is paid head loaders' wages and exercises allthe authority and responsibilities possessed by them.As he regularly-,assumes supervisory authority, we find he is a supervisor and exclude.him from the unit.14At those times (due to the absence of a head loader) when the firstcar checker is acting as a head loader on a full-time basis, the othercar checker acts as head loader for 21/2 hours a day and 1 full dayeach week. In view of the fact that he performs head loaders' tasks,only sporadically, upon the absence of a head loader, we find that thesecond car checker does not have supervisory status."Accordingly,we include him in the unit.-Color matcher and paint /finishers :There are two employees in this-classification, both working under paint department supervision.Their work consists of developing color formulas, testing paint for-commercial color match, checking consistency of paint, and checking-,paint for acid or alkaline content.The color matcher and paint fin-,ishers must furnish the paint mixers with a formula for each batch ofpaint.Although records are kept of past formulas, variations inmaterials necessitate constant adjustments in the formulas.They do,not,perform any production work and are paid 27 cents more perhour than the production employees in the paint department.On theother hand, they are not required to have formal training, but ratheracquire their skill on the job.They work under the same supervisionas the paint department production employees.The Employer claimsthat part of their work is performed in the paint laboratory, but thepercentage of time thus spent was not established. ' On the entire,record,we find that the color matcher and paint finishers are nottechnical employees and shall include them in the unit."Upon the entire record in this case, we find that the followingemployees of the Employer at its Sweetwater, Texas, plant and quarryconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act: "All production and maintenance employees, including the colormatcher and paint finishers, but excluding testers, administrative andprofessional employees, office and plant clerical employees, watchmen,guards, the rodman, the chief electrician, top powdermen, class A14United States Gypsum Company,114 NLRB 523;SearsRoebuck&Company,112'NLRB 559 at 562.15American Broadcasting Company,107 NLRB 74 at 75.10The II E Koontz Creamery, Inc,102 NLRB 1619 at 1625, 162617Apart from the disputed categoaies considered above, the inclusions and exclusionslisted hereinafter are not in issue. THE INTERNATIONAL ASSOCIATION OF MACHINISTS645,dragline and class A shovel operators, the specialty machine operator,perf-A-tape operators, board plant machinemen, calciners and cal-ciner helpers, head inspectors, head mechanics, head loaders, the super-visory class A trackman,18 the supervisory car checker,19 and all othersupervisors :as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERMURD.OCK took no part in the consideration of the aboveDecision and Direction of Election.ISMararino Gutierrez.19 The car checker, who, as found in the body of decision, regularly acts as a head loader.The International Association of Machinists,AFL-CIO, andLodge1021,International Association of Machinists,AFL-CIO.andThe NewBritain Machine Company.Case No. 1-CB 351.August 17,1956DECISION AND ORDEROn April 30,1956, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filed'exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the Respondents' exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.'The question raised by this case is whether an employee's belated'tender of dues renders unlawful a subsequent discharge under a main-tenance-of-membership clause despite the fact that an arbitrator haddecided, prior to the tender, that the union was "entitled" to require thedischarge.Specifically, the arbitrator found that employee Edward Batogowskidid not effectively resign from the Respondents in accordance with theprovisions of an "escape" clause in a collective agreement betweenthe Respondents and the Company.He therefore concluded that theRespondents were "entitled," upon thefacts asthey then existed, to de-mand Batogowski's discharge for nonpayment of dues.After theI The Respondents'request for oral argument is hereby denied as their exceptions and`brief and the record as a whole adequately present theissues andthe positions of theparties.116 NLRB No. 92.